           Case 1:16-cv-09528-AJN Document 169 Filed 09/09/21 Page 1 of 1



                                                                                                  9/9/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Snead,

                         Plaintiff,
                                                                                16-cv-9528 (AJN)
                 –v–
                                                                                     ORDER
  City of New York, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The Court has received the parties’ joint letter regarding the upcoming trial date. Dkt.

No. 168. In light of the Defendants’ request and the unlikelihood that trial will proceed on

October 27, 2021, the Court will adjourn the trial until 2022. The parties are instructed to meet

and confer and submit a joint letter by September 24, 2021 with potential trial dates beginning

in March 2022.

       SO ORDERED.

 Dated: September 9, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                 1
